Citation Nr: 1711645	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  13-10 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left knee patellofemoral syndrome (PFS).

2.  Entitlement to a compensable disability rating for tension headaches.


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel









INTRODUCTION

The Veteran served on active duty from January 1990 to June 1990, August 1997 to April 1998, and February 2003 to April 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a March 2015 decision, the Board denied the Veteran's claims.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Court issued an Order and a Memorandum Decision vacating the Board's decision and remanding the Veteran's claims.  

The case was remanded by the Board in September 2016 for additional development consistent with the Court's decision.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claims are decided.

Left knee PFS

In its April 2016 decision, the Court found that a March 2011 VA knee examination report, upon which the Board relied in denying the Veteran's claim, contained a "patent contradiction" regarding whether the Veteran had flare-ups of his left knee disability.  The Court noted that the examiner indicated there were no periods of flare-ups of the Veteran's left knee PFS, but when asked to indicate the severity, frequency, and duration of any flare-ups, the examiner indicated flare-ups occurred daily, were mild to moderate, and were accompanied by intermittent swelling lasting 2 to 3 hours.  The Court stated this contradiction made it impossible to know whether the Veteran suffered from flare-ups, and if so, whether the examiner properly took flare-ups into consideration when offering his opinion.  As such, the Court set aside the Board's March 2015 denial of the Veteran's claim and remanded the claim so an additional VA opinion could be obtained.
 
Subsequently, in September 2016, the Board remanded the Veteran's claim for an additional VA examination.  The examiner was directed to perform range of motion testing and to determine the extent of any functional loss due to pain or painful motion as well as weakness, fatigability, swelling, atrophy, flare-ups or repetitive use.  The Board instructed the examiner to express any additional functional loss in terms range of motion measurements.  The examiner was further instructed to consider the Veteran's lay statements, particularly with regard to flare-ups.

The Veteran was subsequently afforded a VA examination in November 2016.  The examiner indicated the Veteran did not report flare-ups of his left knee PFS.  The Board notes the examiner did not address the flare-ups discussed in the March 2011 VA examination report noted by the Court, or otherwise provide an explanation for his finding.

The Board also notes that in the recent case of Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that all VA examinations related to a joint disability must include testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with the range of motion measurements of the opposite undamaged joint.  In this regard, the Board notes the November 2016 VA examiner conducted range of motion testing and provided measurements of left knee flexion and extension on both passive and active motion.  The examiner also indicated there was no evidence of pain with weight-bearing.  However, the examiner did not perform range of motion testing with and without weight-bearing.

Under the foregoing circumstances, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination addressing the severity of his left knee disability.  The examiner will be instructed to address evidence of record indicating the presence of left knee flare-ups, and to conduct range of motion testing in such a way as to comply with the Court's holding in Correia. 

Tension headaches

In its March 2015 decision, the Board noted tension headaches were not specifically listed in the VA Rating Schedule, and that, therefore, the Veteran's tension headaches were rated by analogy under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100, which is applicable to migraine headaches.  The Board determined the Veteran was not entitled to a compensable rating under DC 8100 because the evidence did not show "prostrating attacks" were a symptom of his tension headaches.

In its April 2016 decision, the Court found the Board had failed to adequately consider and discuss 38 C.F.R. § 4.20, which provides that when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  The Court noted the Board had mentioned this regulation, and had denied a compensable evaluation for tension headaches because the record did not show evidence of characteristic prostrating attacks, one of the enumerated criteria for a compensable rating for migraine headaches under DC 8100.  However, the Court found the Board had failed to consider the fact that the Veteran's tension headache symptoms were only required to be "closely analogous" to migraine headache symptoms, and that symptoms of "closely related" conditions may not exactly track the symptoms of the condition listed in VA Rating Schedule.  Instead, the Court stated, 38 C.F.R. § 4.20 required only "closely analogous," and not identical, functional impairment, anatomic localization, and symptoms between an unlisted and a listed disability.  Accordingly, the Court set aside the Board's denial of the Veteran's claim and remanded the claim for additional development.
 
In its September 2016 remand, the Board directed an additional VA examination to be performed, and instructed the examiner to address whether the Veteran had "prostrating" headaches and, if not, whether his tension headaches caused symptoms which were "closely analogous" to prostrating attacks caused by migraine headaches.

The Veteran was afforded an additional VA examination in November 2016.  The examiner noted the Veteran was service-connected for tension headaches, and noted his reports he had daily headaches for about 3 to 4 hours.  The examiner indicated the Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain.

The Board notes the record shows at his March 2011 VA examination, the Veteran reported his headaches at times prevented him from driving and contributed in causing him to miss 2 to 3 days of work per month.  The Board notes the November 2016 VA examiner did not address these reports by the Veteran or otherwise provide an explanation for his finding that the Veteran's headaches were not prostrating.  In addition, the examiner did not address the Board's question of whether the Veteran's tension headaches caused symptoms which were "closely analogous" to prostrating attacks caused by migraine headaches.

For the foregoing reasons, the Board finds a remand is warranted in order to obtain an additional VA medical opinion addressing whether the tension headache symptoms described by the Veteran constitute "prostrating attacks," and if not, whether the Veteran's symptoms are "closely analogous" to prostrating attacks.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination to determine the current severity of his left knee disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Ensure the examiner provides all information required for rating purposes.

In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, as well as with weight-bearing and without weight-bearing.  The examiner should also be directed to perform the same range of motion tests for the Veteran's right knee.

If the examiner is unable to conduct the required testing or concludes the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner must also specifically address whether the Veteran has had flare-ups of his left knee condition at any time during the period of the claim.

To the extent possible, the examiner should provide additional loss of range of motion during flare-ups in terms of left knee flexion and extension measurements.

In providing his or her opinions, the examiner must address the March 2011 VA examination report findings that the Veteran had left knee flare-ups which occurred daily, were mild to moderate, and were accompanied by intermittent swelling lasting 2 to 3 hours.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Forward the Veteran's claims file to the March 2011 VA headache examiner, or if he is not available, to another qualified examiner, for an addendum opinion addressing the severity of the Veteran's service-connected tension headaches.  If the examiner determines an additional examination is necessary, such an examination should be scheduled.

Upon a review of the relevant medical evidence and lay statements, and an additional VA examination if deemed necessary, the examiner should state whether symptoms of the Veteran's tension headaches have included "prostrating attacks" at any time during the period of the claim.

If not, the examiner should state whether the Veteran's tension headaches have caused symptoms which are "closely analogous" to prostrating attacks caused by migraine headaches at any time during the period of the claim.

In providing his or her opinions, the examiner must address the March 2011 VA examination report findings that the Veteran's headaches at times prevented him from driving and contributed in causing him to miss 2 to 3 days of work per month.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).






This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




